996 F.2d 311
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Barbara SCHWARZ, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, United States Supreme Court,United States Court of Appeals for the TenthCircuit, Defendants-Appellees.
No. 93-4036.
United States Court of Appeals, Tenth Circuit.
June 3, 1993.

Before TACHA, BALDOCK and KELLY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This pro se appeal is from an order of the district court adopting the report and recommendation of the magistrate in a case filed by appellant in which she alleges irregularities in the handling of her mail.   She further alleges on appeal numerous instances of misconduct or mishandling of her case in the district court.   We have reviewed the record and all of the pleadings in the light most favorable to this pro se plaintiff and find no merit in any of the allegations and therefore AFFIRM the dismissal by the district court pursuant to 28 U.S.C. § 1915(d).   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3